AMENDMENT NO. 4 TO MASTER REPURCHASE AGREEMENT

Amendment No. 4 to Master Repurchase Agreement, dated as of November 13, 2015
(this “Amendment”), among UBS Real Estate Securities Inc. (the “Buyer”), RAIT
CRE Conduit II, LLC (the “Seller”) and RAIT Financial Trust (“Guarantor”).

RECITALS

The Buyer, Seller and Guarantor are parties to (a) that certain Master
Repurchase Agreement, dated as of January 24, 2014 (as amended by Amendment
No. 1, dated as of March 17, 2014, Amendment No. 2, dated as of March 27, 2014
and Amendment No. 3, dated as of September 28, 2015, the “Existing Repurchase
Agreement”; as further amended by this Amendment, the “Repurchase Agreement”)
and (b) that certain Pricing Letter, dated as of January 24, 2014, (as amended,
restated, supplemented or otherwise modified from time to time, the “Pricing
Letter”). The Guarantor is a party to that certain Guaranty (as amended,
restated, supplemented or otherwise modified from time to time, the “Program
Guaranty”), dated as of January 24, 2014, made by Guarantor in favor of the
Buyer. Capitalized terms used but not otherwise defined herein shall have the
meanings given to them in the Existing Repurchase Agreement, Pricing Letter and
the Program Guaranty, as applicable.

The Buyer, Seller and Guarantor have agreed, subject to the terms and conditions
of this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Repurchase Agreement.
As a condition precedent to amending the Existing Repurchase Agreement, Buyer
has required Guarantor to ratify and affirm the Program Guaranty on the date
hereof.

Accordingly, the Buyer, Seller and Guarantor hereby agree, in consideration of
the mutual promises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:

SECTION 1. Temporary Increase. This Section 1 will be effective solely during
the period beginning on the date hereof through and including the earlier of
(i) January 29, 2016 and (ii) the settlement date of RAIT 2015-FL5 or to the
extent that the settlement date for such securitization transaction occurs on or
after January 1, 2016, then on the settlement date of RAIT 2016-FL5 (the
“Temporary Increase Period”).

1.1 The Existing Repurchase Agreement is hereby amended by deleting the
definition of “Maximum Aggregate Purchase Price” in its entirety and replacing
it with the following:

“Maximum Aggregate Purchase Price” shall mean $100,000,000, which amount may be
increased as mutually agreed by Buyer and Seller prior to the Termination Date.

SECTION 2. Ineligible Assets.  Notwithstanding anything to the contrary set
forth in the Existing Repurchase Agreement, the Purchased Assets listed on Annex
A hereto, other than the Purchased Asset listed as “Vista Shops” on Annex A
hereto, shall be deemed to have an Asset Value of zero (0) at the end of the
Temporary Increase Period; provided, however, that the Purchased Asset listed as
“Vista Shops” on Annex A hereto shall be deemed to have an Asset Value of zero
(0) on January 29, 2016. For the avoidance of doubt, if such “Vista Shops”
Purchased Asset is repurchased and refinanced into a new Mortgage Loan and such
new asset becomes subject to a new Transaction, such new Purchased Asset shall
not be subject to this Section 2.

SECTION 3. Conditions Precedent. Section 1 of this Amendment shall become
effective solely during the Temporary Increase Period and the remainder of this
Amendment shall become effective as of the date hereof, subject to the
satisfaction of the following conditions precedent:

3.1 Delivered Documents.  On or prior to the Temporary Increase Period, the
Buyer shall have received the following documents, each of which shall be
satisfactory to the Buyer in form and substance:

(a) this Amendment, executed and delivered by duly authorized officers of the
Buyer, Seller and Guarantor; and

(b) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

SECTION 4. Ratification of Agreement. As amended by this Amendment, the Existing
Repurchase Agreement is in all respects ratified and confirmed and the Existing
Repurchase Agreement as so modified by this Amendment shall be read, taken, and
construed as one and the same instrument.

SECTION 5. Representations and Warranties.   Seller hereby represents and
warrants to the Buyer that it is in compliance with all the terms and provisions
set forth in the Repurchase Agreement on its part to be observed or performed,
and that no Event of Default has occurred or is continuing, and hereby confirms
and reaffirms the representations and warranties contained in Section 11 of the
Repurchase Agreement.

SECTION 6. Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 7. Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

SECTION 8. Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart. The parties agree that this Amendment, any documents to be
delivered pursuant to this Amendment and any notices hereunder may be
transmitted between them by email and/or by facsimile. Delivery of an executed
counterpart of a signature page of this Amendment in Portable Document Format
(PDF) or by facsimile shall be effective as delivery of a manually executed
original counterpart of this Amendment. The original documents shall be promptly
delivered, if requested.

SECTION 9. Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

SECTION 10. GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AMENDMENT, THE RELATIONSHIP OF THE PARTIES TO
THIS AMENDMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND
DUTIES OF THE PARTIES TO THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF. THE PARTIES HERETO INTEND
THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW
SHALL APPLY TO THIS AMENDMENT. NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE
EFFECTIVENESS, VALIDITY AND ENFORCEABILITY OF ELECTRONIC CONTRACTS, OTHER
RECORDS, ELECTRONIC RECORDS AND ELECTRONIC SIGNATURES USED IN CONNECTION WITH
ANY ELECTRONIC TRANSACTION BETWEEN BUYER AND SELLER PARTY SHALL BE GOVERNED BY
E-SIGN.

SECTION 11. Reaffirmation of Program Guaranty. The Guarantor hereby (i) agrees
that the liability of Guarantor or rights of Buyer under the Program Guaranty
shall not be affected as a result of this Amendment, (ii) ratifies and affirms
all of the terms, covenants, conditions and obligations of the Program Guaranty
and (iii) acknowledges and agrees that such Program Guaranty is and shall
continue to be in full force and effect.

[SIGNATURE PAGE FOLLOWS]

1

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.



      UBS REAL ESTATE SECURITIES INC., as Buyer



      By: /s/ David Schell



    Name: David Schell
Title: Executive Director



      By: /s/ Siho Ham



    Name: Siho Ham
Title: Director



      RAIT CRE CONDUIT II, LLC, as Seller



      By: RAIT Partnership, L.P., its sole member and manager



      By: RAIT General, Inc., its sole general partner



      By: /s/ James J. Sebra



    Name: James J. Sebra
Title: Chief Financial Officer



      RAIT FINANCIAL TRUST, as Guarantor



      By: /s/ James J. Sebra



    Name: James J. Sebra
Title: Chief Financial Officer

ANNEX A TO AMENDMENT

LIST OF PURCHASED ASSETS

                              Principal   Purchase         Purchased Asset  
Balance   Price   City   State
460 Nixon Road
    11,400,000       8,550,000     Pittsburgh   PA
Chandler Airport Center I
    11,750,000       8,812,500     Chandler   AZ
Jupiter Medical and Technology Park
    10,138,186       2,838,692     Jupiter   FL
Shoppes of Perry
    7,000,000       5,250,000     Perry   GA
Vista Shops
    8,975,012       6,731,259     Frederick   MD
Woodforest Shopping Center
    5,700,000       4,275,000     Houston   TX
 
                       

2